Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
The following claim(s) are objected to because of these informalities:  
In claim 15, “the group of” should read “the group consisting of”.
Appropriate correction is required.  	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 8 recites "said release layer".  This term is not previously used in this claim or the parent claims and does not have proper antecedent basis, making it unclear what structure is being referenced.  For the purpose of examination, it is assumed claim 8 depends from claim 4, thus providing antecedent basis for this term.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-9 and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Waldern (WO 2013/027006) in view of Willson (US PG Pub 2007/0034600) and Gill (US PG Pub 2004/0087049).
Regarding claim 1, Waldern discloses a method for manufacturing waveguide cells (pg 10 In 13: "a method of fabricating a HPDLC (holographic polymer dispersed liquid crystal] device"; pg 3 In 8-10: "SBGs (Switchable Bragg Gratings) may be implemented as waveguide devices in which the HPDLC forms either the waveguide core or an evanescently coupled layer in proximity to the waveguide"), the method comprising:
providing a waveguide comprising first and second substrates (eg. 10 and 40 in Fig. 1) and a layer of optical recording material (30 in Fig. 1; pg 14 In 2-3: "at least one HPDLC layer sandwiched between first and second transparent substrates"; the said HPDLC constitutes the said optical recording material as per the present Application, para [00461).
Waldern does not explicitly disclose applying a surface forming process to at least one external surface of said first and second substrates. 
However, Willson discloses a surface forming process to at least one external surface of substrates (para [0006], (0032); planarization).
Furthermore, Gill discloses that a planarization surface forming process ensures planar topography for all of the layers within the waveguide device and thereby avoids interference and distortion of the optical mode shape in the waveguide and to allow addition of subsequent device layers to the waveguide device (para. [0006]).

In view of the teachings of Willson and Gill, it would have been obvious to the person having ordinary skill in the art at the time of filing to combine the surface forming planarization process of Willson or Gill to Waldern’s first and second substrate external surfaces to predictably obtain the benefits taught by Gill and cited above.

Regarding claim 2, Willson further discloses wherein applying said surface forming process comprises: applying a forming material coating to said at least one external surface (claim 1: "forming a layer of polymerizable material on said substrate"); providing a forming element having a forming surface (claim 1, mold); bringing said forming element in physical contact with said forming material coating (claim 1: "contacting said layer of polymerizable material with a first surface of a mold to conform said layer of polymerizable material to said first surface"); curing said forming material coating while it is in contact with said forming element (claim 1: "polymerizing said planarization layer and said layer of polymerizable material by impinging actinic radiation thereupon"; also para [00321); and releasing said forming material coating from said forming element (para [0034]; claim 4).

Regarding claim 3, Willson further discloses wherein said surface forming process provides surface planarization said at least one external surface (para [0006], claim 1).

Regarding claim 4, Willson further discloses wherein applying said surface forming process further comprises depositing at least one of a release layer (para [00341) or a hard coat layer.
	
Regarding claim 5, Willson further discloses wherein curing said forming material coating comprises applying UV curing radiation via a curing configuration (para [0032], UV light) selected from the group consisting of: one or more UV sources distributed above said forming material coating (para (0029]; Fig. 1, radiation source 22), a fixture comprising UV sources spatially distributed around the waveguide, and one or more UV sources coupled into an internal reflection path within at least one of said forming element or said waveguide.

Regarding claim 6, Willson further discloses wherein curing said forming material coating comprises a curing configuration selected from the group consisting of: applying radiation having more than one wavelength, applying UV radiation having more than one wavelength within the UV spectrum, applying a thermal process, applying pressure, immersing said forming material coating in a vacuum, immersing said forming material coating in a gas, immersing said forming material coating in a liquid, applying radiation having a wavelength within the visible spectrum (para [0018), [0032]; actinic radiation which is a synonym for solar radiation), applying radiation having a wavelength within the infrared spectrum, and exposing said forming material coating to a humid atmosphere.

Regarding claim 7, Willson further discloses wherein said forming material coating comprises a material selected from the group consisting of: photoresists, resins, polymers (para [0006]. [00221), thermosets (para [00321), thermoplastic polymers (para [00321), polyepoxies (para [00321), polyamides (para [00321), low viscosity planarization materials, materials with viscosity between 10 and 15 cps at 20 DEG C, materials with viscosity below 2 cps at 20 DEG C, and ethylene glycol diacrylate (para [0032]: "an exemplary material is ethylene glycol diacrylate").

Regarding claim 8, Willson further discloses wherein said release layer is a fluorocarbon silylating agent {para (00341).

Regarding claim 9, Willson further discloses wherein said forming surface of said forming element has a surface characteristic for compensating for shrinkage of said forming material coating (para (0032]: "planarization layer 32 be formed from material that polymerizes, or cures, in response to the actinic radiation employed to cure imprinting layer 24 and adheres well thereto and other adjacent layers and experiences less than 15% shrinkage during curing").

Regarding claim 13, Waldern further discloses wherein said first substrate is a plastic (pg 12 In 8-11).

Regarding claim 14, Waldern further discloses wherein said substrates have a birefringence (pg 34 In 11), require providing smoothing of non-uniformity (pg 34 In 13-14), and can be characterized by a number of TIR beam reflections (pg 3 In 12; pg 22 ln 10-11 ). Whereas neither Waldern nor Willson specifically discloses wherein said substrates have a birefringence calculated to provide smoothing of non-uniformity after a predefined number of TIR beam reflections, in view of the above disclosure, it would have been obvious for the person of ordinary skill in the art to adjust the said birefringence in the course of routine experimentation to provide smoothing of non-uniformity after a predefined number of TIR beam reflections in order to assure the quality of produced hologram.

Regarding claim 15, Willson further discloses further comprising employing an apparatus for monitoring at least one selected from the group of thickness (para [0017]; Fig. 4; in order to maintain the disclosed t1 and 12 thickness parameters one inherently needs the proper apparatus or apparatus part to control their values to be within the specified range), composition, and uniformity {para [0023]; in order to maintain the disclosed uniformity one implicitly needs the proper apparatus to control the said parameter value to be within the specified range) of said forming material during deposition (para [0034]}.

Regarding claim 16, Waldern further discloses wherein providing said waveguide comprises: providing said first substrate (pg 10 In 14); depositing said layer of optical recording material onto said first substrate using at least one deposition head (pg 10 In 18-20; the said deposition process inherently requires the corresponding apparatus part that can be unequivocally construed as the said deposition head), wherein said optical recording material deposited over a grating region is formulated to achieve a predefined grating characteristic selected from the group consisting of: refractive index modulation (pg 19 In 7), refractive index (pg 11 In 7-8), birefringence (pg 29 In 22), liquid crystal director alignment (pg 29 In 21-22), grating layer thickness, and a spatial variation of said characteristic; providing said second substrate (pg 10 In 14); placing said second substrate onto said deposited layer of optical recording material (pg 1 O In 17; Fig. 1 ); and laminating said first substrate, said layer of optical recording material, and said second substrate (pg 10 In 21-23; Fig. 1; the latter procedure inherently implies the said lamination in order to assure the mechanical integrity of the manufactured product and avoid mechanical separation of the latter in the course of the further use of the said product).

Regarding claim 17, Waldern further discloses providing said waveguide (pg 3 In 8-10); and Willson further discloses further comprises depositing at least one of release layer (para [0034]) or a hard coat layer using said at least one deposition head (para [0034]; the said deposition procedure inherently requires the proper apparatus or apparatus part for the said layer deposition).

Regarding claim 18, Willson further discloses wherein said forming element (claim 1; mold) is an optical flat (para [0033]: "a featureless mold having a planar surface ... planarization layer 32 is fabricated to possess a continuous, smooth, relatively defect-free surface"), a refractive optical element, or an optical element with at least one optical surface providing optical power.

Regarding claim 19, Willson further discloses wherein said forming element is supported by a substrate providing an optical path from a light source for curing (Fig. 1; the light source 22 light apparently passes through the forming element 14, which is supported by substrate 10).

Regarding claim 20, Waldern further discloses wherein said layer of optical recording material comprises a polymer dispersed liquid crystal mixture (pg 2 In 3; pg 10 In 18-20; pg 17 In 15).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Waldern in view of Willson and Gill, as applied to claims 1 and 2 above, further in view of Scobey (US Patent 6,678,093).
Regarding claim 10, neither Waldern, Willson, nor Gill specifically discloses further comprising correcting a wedge characteristic of the forming material coating after completion of said surface forming process. 
However, Scobey discloses correcting a wedge characteristic (pg 13 In 53-54; col 24 In 5). In view that Waldern, Willson and Scobey disclose optical material manufacturing, it would have been obvious to one having ordinary skill in the art to combine the teachings of Waldern, Willson and Scobey, and design a method for manufacturing waveguide cells, as disclosed in Waldern, while supplementing the said method with such surface forming process as planarization to at least one substrate surface, as disclosed in Willson, and wedge correction, as disclosed in Scobey, in order to enhance quality of the manufactured products (Waldern, pg 41 In 17-18; Scobey, col 13 In 58-61). Whereas Waldern, Willson and Scobey do not specifically disclose that said correcting a wedge characteristic occurs for the said forming material after completion of said surface forming process, in view of the above disclosure, it would have been obvious for the person of ordinary skill in the art to adjust the aforementioned step sequence in the course of routine experimentation in order to enhance quality of the manufactured products.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Waldern in view of Willson and Gill, as applied to claims 1 and 2 above, further in view of Ogino (US PG Pub 2004/0200368).
Regarding claim 11, neither Waldern, Willson, nor Gill specifically discloses where said first substrate is curved; and said forming element surface has a curvature matching the curvature of said first substrate. 
However, Ogino discloses where said first substrate is curved (para [0062]: "the substrate was smoothly bent in conformity with the curvature of the base"; para [0080]: "the substrate is made of glass having fine concave and convex portions"); and said forming element surface has a curvature matching the curvature of said first substrate (para {0062]; Figs. 9b, 9c; the latter image can be unequivocally construed as the said match). In view that Waldern, Willson and Ogino disclose optical material manufacturing (Ogino, para [00841), it would have been obvious to one having ordinary skill in the art to combine the teachings of Waldern, Willson and Ogino, and design a method for manufacturing waveguide cells, as disclosed in Waldern, while supplementing the said method with such surface forming process as planarization to at least one substrate surface, as disclosed in Willson, and utilizing the said method for curved waveguides, as disclosed in Ogino, in order to enhance quality of the manufactured products (Waldern, pg 41 In 17-18).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Waldern in view of Willson and Gill, as applied to claims 1 and 2 above, further in view of Shih (US PG Pub 2003/0129542).
Regarding claim 12, neither Waldern, Willson, nor Gill specifically discloses wherein said forming surface of said forming element has a degree of planarization less than 98%. 
However, Shih discloses a 90-98% degree of planarization of materials (para [0044]) used in the optical devices (Abstract) and planarizing the layered materials by pressing step (para [0027]). In view that Waldern, Willson and Shih disclose optical material manufacturing, it would have been obvious to one havingordinary skill in the art to combine the teachings of Waldern, Willson and Shih, and design a method for manufacturing waveguide cells, as disclosed in Waldern, while supplementing the said method with such surface forming process as planarization to at least one substrate surface, as disclosed in Willson, and characterizing the surfaces of the used objects with the degree of planarization, as disclosed in Shih, in order to enhance quality of the manufactured products (Waldern, pg 41 In 17-18). Whereas Waldern, Willson and Shih do not specifically disclose wherein said forming surface of said forming element has a degree of p1anarization less than 98% (i.e., application of the said criterion of planarization to the said forming surface), in view of the above disclosure, it would have been obvious for the person of ordinary skill in the art to adjust the manufacturing protocol in the course of routine experimentation and apply a degree of planarization criterion to the description of the said forming element in order to better control the quality of the manufactured products.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIM R SMITH whose telephone number is (303)297-4318.  The examiner can normally be reached on Mon-Fri. 9-6 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on 571-272-1095.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JIMMY R SMITH JR./Examiner, Art Unit 1745